

116 HR 4073 IH: Expanding Educational Opportunities for Justice-Impacted Communities Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4073IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Trone (for himself, Mr. Bacon, Ms. Lee of California, Mr. Wright, and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide Federal Pell Grants on behalf of an
			 incarcerated individual.
	
 1.Short titleThis Act may be cited as the Expanding Educational Opportunities for Justice-Impacted Communities Act. 2.Federal Pell Grants on behalf of incarcerated individuals (a)Removal of prohibitionSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended by striking paragraph (6).
 (b)Federal Pell Grants on behalf of incarcerated individualsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end the following:
				
					(k)Federal Pell Grants on behalf of incarcerated individuals
 (1)Institutional requirementsAn eligible institution may not award a Federal Pell Grant to an incarcerated individual or on behalf of such individual, unless the institution meets the following:
 (A)The institution is approved to enroll incarcerated individuals by— (i)the Secretary in accordance with paragraph (2); and
 (ii)an accrediting agency or association that meets the requirements of section 496(a)(C). (B)The eligible institution—
 (i)is an institution of higher education (as defined in section 101) or a postsecondary vocational institution (as defined in section 102(c)); and
 (ii)during the preceding 5 years, has not been subject to the denial, withdrawal, suspension, or termination of accreditation.
 (C)The institution provides each incarcerated individual, upon completion of a course offered by the institution, with academic credits that are the equivalent to credits earned by non-incarcerated students for an equivalent course of study.
 (D)The institution provides to the Secretary confirmation from each facility involved that the course of study offered by the institution at such facility is accessible to incarcerated individuals (including such individuals who are individuals with disabilities).
 (E)The institution does not enroll incarcerated individuals in a course of study offered primarily as a distance education program, except in a case in which the institution provides to the Secretary—
 (i)confirmation that the distance education program offers levels of faculty interaction, peer engagement, and student support sufficient to enable incarcerated individuals to successfully participate in such a program; and
 (ii)evidence of the institution’s success in offering other distance education programs. (F)The institution develops and carries out a process to allow each incarcerated individual to access the transcripts and any other educational records of such individual held by the institution, without regard to the facility at which the individual is being held or whether the individual has been released from such a facility.
 (G)The institution develops and carries out a process to allow each incarcerated individual an opportunity to provide feedback on courses that is comparable to the opportunity to provide such feedback that the institution offers to non-incarcerated students.
 (H)The institution does not directly charge an incarcerated individual— (i)in the case of such an individual who is an individual with a disability, for any cost of the provision of reasonable accommodations for the individual to participate in a course of study offered by the institution;
 (ii)in the case of such an individual with an expected family contribution for an award year that would not disqualify the individual from receiving a Federal Pell Grant, for any amount of the cost of attendance not covered by the Federal Pell Grant or other Federal assistance received by the institution on behalf of the individual by ensuring that any such amount is offset—
 (I)by a State or institutional grant; or (II)other non-Federal financial assistance that does not have to be repaid by such individual; or
 (iii)in the case of such an individual with an expected family contribution for an award year that would disqualify the individual from receiving a Federal Pell Grant, an amount that exceeds such expected family contribution.
 (I)The institution does not (directly or indirectly) charge an incarcerated individual for an award year, an amount that exceeds the individual’s expected family contribution or the cost of attendance for such year.
 (J)The institution makes available to incarcerated individuals who are considering enrolling in a course of study offered by the institution, in simple and understandable terms, the following:
 (i)Information with respect to each course of study at the institution for which such an individual may receive a Federal Pell Grant, including—
 (I)the cost of attendance; (II)the mode of instruction (such as distance education, in-person instruction, or a combination of such modes);
 (III)the source of funds (in addition to Federal Pell Grants) used to carry out such course of study, including the funds used to ensure compliance with subparagraph (G);
 (IV)how enrollment in such course of study will impact the period of eligibility for Federal Pell Grants for such an individual, including in a case in which the individual is transferred to another facility or released before the completion of such course;
 (V)the transferability of credits earned, and the acceptability of such credits toward a certificate or degree program offered by the institution;
 (VI)the process for continuing postsecondary education— (aa)upon transfer to another facility; or
 (bb)after the student’s period of incarceration or confinement; and (VII)the process for continuing enrollment at the institution after the student’s period of incarceration or confinement, including any barriers to admission (such as criminal history questions on applications for admission to such institution).
 (ii)In the case of an institution that offers a program to prepare incarcerated individuals for gainful employment in a recognized occupation (as such term is used in sections 101(b)(1), 102(c)(1)(A), and 481(b)(1)(A)(i))—
 (I)information on any applicable State licensure and certification requirements, including the requirements of the State in which the facility involved is located and each State in which such individuals permanently reside; and
 (II)restrictions related to the employment of formerly incarcerated individuals for each recognized occupation for which the course of study prepares students, including such restrictions—
 (aa)in Federal law; and (bb)in the laws of the State in which the facility involved is located and each State in which such individuals permanently reside.
 (K)The institution submits the information described in subparagraph (J) to each facility involved, the Secretary, and the accrediting agency or association described in subparagraph (A)(ii).
							(2)Approval by the Secretary
 (A)Initial eligibilityWith respect to an eligible institution that seeks to award Federal Pell Grants to incarcerated individuals under this subsection, the Secretary shall make an initial determination about whether such institution meets the requirements of this subsection, which shall include a confirmation that the institution—
 (i)has secured the approval required under paragraph (1)(A)(ii); and (ii)meets the requirements of paragraph (1)(B).
 (B)Ongoing eligibilityNot later than 5 years after the Secretary makes an initial determination under subparagraph (A) that an institution meets the requirements of this subsection, and not less than every 5 years thereafter, the Secretary shall determine whether such institution continues to meet the requirements of this subsection, based on—
 (i)a review of the data collected under paragraph (3) with respect to the courses of study offered by such institution in which incarcerated individuals are enrolled, and other applicable information that may be available to the Secretary; and
 (ii)whether such institution meets the requirements of paragraph (1). (3)Data collectionThe Secretary shall, on at least an annual basis, collect data with respect to each course of study offered by each institution at which incarcerated individuals are enrolled, including—
 (A)the demographics of such individuals; (B)the share of such individuals receiving Federal Pell Grants;
 (C)information on the academic outcomes of such individuals (such as credits attempted and earned, and credential and degree completion);
 (D)to the extent practicable, information on post-release outcomes of such individuals (such as continued postsecondary enrollment, employment, and recidivism); and
 (E)any data from student satisfaction surveys conducted by the institution or the facility involved regarding such course of study.
 (4)DefinitionsIn this subsection: (A)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472.
 (B)FacilityThe term facility means— (i)a place used for the confinement of individuals convicted of a criminal offense that is owned by, or under contract to, the Bureau of Prisons, a State, or a unit of local government; or
 (ii)a facility to which an individual subject to involuntary civil confinement is committed. (C)Facility involvedThe term facility involved means, when used with respect to an institution of higher education, a facility at which a course of study of the institution is offered to incarcerated individuals.
 (D)Incarcerated individualThe term incarcerated individual means an individual who is incarcerated in a facility or who is subject to an involuntary civil commitment.
 (E)Non-incarcerated studentThe term non-incarcerated student means a student at an institution of higher education who is not an incarcerated individual.. 3.FAFSASection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended—
 (1)in subsection (a)(4), by adding at the end the following:  (C)Incarcerated individuals (i)In generalThe Secretary shall streamline the forms and processes for an incarcerated individual (as defined in section 401(k)(4)) to apply for a Federal Pell Grant under section 401, which—
 (I)shall be used to determine the expected family contribution for such individual as of the date of enrollment in the course for which the individual is applying for such Federal Pell Grant; and
 (II)may include— (aa)notwithstanding section 12(f) of the Military Selective Service Act (50 U.S.C. 3811(f)), a waiver of the selective service registration requirement;
 (bb)flexibility in the submission of any required documentation required to verify eligibility for a Federal Pell Grant; and
 (cc)assistance in rehabilitating loans under section 428F. (ii)ReportNot later than 1 year after the date of enactment of the Expanding Educational Opportunities for Justice-Impacted Communities Act, the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make publicly available on the website of the Department, a report on how the forms and processes are being streamlined under clause (i).; and
 (2)by adding at the end the following:  (i)Prohibition on questions relating to drug offensesThe Secretary may not include on the forms developed under this subsection any data items relating to whether an applicant has a conviction of any offense under any Federal or State law involving the possession or sale of a controlled substance (as defined in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6))..
 4.Removal of suspension of eligibility for drug-related offensesSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended by striking subsection (r).
 5.Accrediting agency recognition of institutions enrolling incarcerated individualsSection 496(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(4)) is amended— (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B)(ii), by inserting and at the end; and (3)by adding at the end the following:
				
 (C)if such agency or association has or seeks to include within its scope of recognition the evaluation of the quality of institutions of higher education that seek to award Federal Pell Grants under section 401(k) to incarcerated individuals for a course of study at such institution, such agency or association shall, in addition to meeting the other requirements of this subpart, demonstrate to the Secretary that—
 (i)the agency or association’s standards include a process for determining if the institution has the capability to effectively offer such a course of study to incarcerated individuals; and
 (ii)the agency or association requires a demonstration that— (I)such course of study is taught by faculty with experience and credentials comparable to the experience and credentials of faculty who teach courses of study available to non-incarcerated students enrolled at the institution;
 (II)academic credits earned by incarcerated individuals for completion of a course of study are treated by the institution as the equivalent to credits earned by non-incarcerated students for an equivalent course;
 (III)the institution provides sufficient educational content and resources to students enrolled in such a course of study that are, to the extent practicable, consistent with the educational content and resources available to non-incarcerated students; and
 (IV)the institution has the capacity, staffing, and expertise to provide incarcerated individuals with the support and advising services necessary to select and successfully participate in such a course of study and, to the extent practicable, with support upon reentry (including career and academic advising);.
 6.Report on impacts of Federal Pell Grants awarded to incarcerated individualsNot later than 3 years after the date of enactment of this Act, the Secretary of Education shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make publicly available on the website of the Department of Education, a report on the impacts of subsection (k) of section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), as added by this Act, based on the most recent data collected under paragraph (3) of such subsection (k).
		